FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERTO ANTONIO JOVEL SANTOS,                    No. 12-70199

              Petitioner,                        Agency No. A094-299-258

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:       ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Roberto Antonio Jovel Santos, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judges’ (“IJ”) decision denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reopen, and review de novo claims of due

process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Santos’ motion to reopen

where Santos did not submit any supporting materials with his motion to reopen.

See 8 C.F.R. § 1003.23(b)(3) (“Any motion to reopen for the purpose of acting on

an application for relief must be accompanied by the appropriate application for

relief and all supporting documentation.”).

      The BIA did not abuse its discretion in denying Santos’ motion to reopen

alleging ineffective assistance by the attorney who represented him before the IJ,

where he failed to comply with the threshold requirements of Matter of Lozada, 19

I. & N. Dec. 637 (BIA 1988), and the alleged ineffective assistance was not “plain

on the face of the administrative record.” See Castillo-Perez v. INS, 212 F.3d 518,

525 (9th Cir. 2000).

      In light of our disposition, we need not reach Santos’ remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-70199